Exhibit 99.1 Investor Certificateholders' Monthly Statement Discover Card Master Trust I Series 2007-CC Monthly Statement Distribution Date: June 17, 2013 Month Ending: May 31, 2013 Pursuant to the Series Supplement dated as of July 26, 2007, as amended, relating to the Second Amended and Restated Pooling and Servicing Agreement dated as of June 4, 2010, as amended, by and between Discover Bank and U.S. Bank National Association, as Trustee (the "Pooling and Servicing Agreement") the Trustee is required to prepare certain information each month regarding current distributions to investors and the performance of the Discover Card Master Trust I (the "Master Trust"). We have set forth below this information and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. Capitalized terms used in this report without definition have the meanings given to them in the Pooling and Servicing Agreement and the Series Supplement. The Pooling and Servicing Agreement and the Series Supplement were filed with the Securities and Exchange Commission as follows: Second Amended and Restated Pooling As Exhibit 4.1 to the Current Report on Form 8-K filed on June 4, 2010 under file and Servicing Agreement number 333-141703-02, as amended. Series Supplement As Exhibit 4.3 to the Current Report on Form 8-K filed on July 27, 2007 under file number 333-141703-02, as amended. 1 . Principal Receivables for May, 2013 Beginning Balances Ending Balances (a) Aggregate Investor Interest (including Series $ 19,235,655,024.00 $ 18,269,745,933.00 2007-CC Investor Interest) Seller Interest $ 13,189,649,679.21 $ 14,280,823,931.98 Total Master Trust $ 32,425,304,703.21 $ 32,550,569,864.98 (b) Group One Investor Interest $ 19,235,655,024.00 $ 18,269,745,933.00 (c) Series 2007-CC Investor Interest $ 17,926,136,364.00 $ 16,960,227,273.00 (d) Total Master Trust # of Accounts 18,470,703 18,313,762 (e) Minimum Principal Receivables Balance at the end of month $ 19,644,888,100.00 (f) Amount by which Master Trust Principal Receivables Exceeded the Minimum Principal Receivables Balance at the end of month $ 12,905,681,764.98 (g) Percentage of the Principal Receivables that reflect Seller Interest 43.87 % 2 . Allocation Percentages at the beginning of May, 2013 (after giving effect to any increases in the Aggregate Investor Interest or the Series 2007-CC Investor Interest occurring during the month) (a) Series 2007-CC Finance Charge Collections Allocation Percentage 55.2844 % (b) Series 2007-CC Principal Collections Allocation Percentage 55.2844 % (c) Series 2007-CC Charge-Off Allocation Percentage 55.2844 % (d) Series 2007-CC Interchange Allocation Percentage 55.2844 % 1 3 . Allocation of Receivables and other amounts collected during May, 2013 Finance Charge Collections Principal Collections Interchange (a) Allocation between Investors and Seller: Aggregate Investor Allocation $ 249,553,315.23 $ 4,288,406,832.86 $ 70,007,571.54 (including Series 2007-CC Allocation) Seller Allocation $ 171,116,131.52 $ 2,940,516,285.95 $ 48,003,468.93 (b) Group One Allocation $ 249,553,315.23 $ 4,288,406,832.86 $ 70,007,571.54 (c) Series 2007-CC Allocation $ 232,564,579.62 $ 3,996,466,772.70 $ 65,241,695.66 (d) Reallocation to Series 2007-CC from $ 0.00 $ 0.00 $ 0.00 Other Series (e) Reallocation from Series 2007-CC to $ 0.00 $ 0.00 $ 0.00 Other Series (f) Discount Series Principal Collections, as applicable, available to other series in Group One, including Series 2007-CC, through reallocation to cover shortfalls in interest and servicing fees and to reimburse charge-offs $ 0.00 N/A N/A (g) Discount Series Principal Collections, as applicable, described in 3(f) above, that are included in the calculation of Excess Spread Amount for Series 2007-CC $ 0.00 N/A N/A (h) Group One Portfolio Yield as an annualized percentage 14.31 % N/A 4.37 % of the Aggregate Investor Interest (FCC yield excludes principal recoveries) (i) Group One Portfolio Yield from Discount Series Principal Collections, as applicable, available to other series in Group One, including Series 2007-CC 0.00 % N/A N/A (j) Series 2007-CC Portfolio Yield as an annualized 14.31 % N/A 4.37 % percentage of the Series Investor Interest (FCC yield excludes principal recoveries) (k) Principal Collections as a monthly percentage of Master Trust Receivables 22.04 % at the beginning of May, 2013 (l)
